In a proceeding, inter alia, to invalidate the petition designating the respondent Terry as a candidate in the Republican Party Primary Election to be held on September 10,1981 for the party position of County Committeeman from the 121st Election District, Town of Brookhaven, the appeal is from a judgment of the Supreme Court, Suffolk County (McCarthy, J.), dated August 19,1981, which determined that the designating petition was not defective. Judgment reversed, on the law, without costs or disbursements, and matter remanded to Special Term to hear and determine whether the petitioner’s name was placed on the designating petition without her consent (see Matter of Richardson v Luizzo, 64 AD2d 942, affd 45 NY2d 789 on mem at App Div). Such determination is to be made with all convenient speed. Mollen, P. J., Hopkins, O’Connor and Weinstein, JJ., concur.